                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                EASTERN DIVISION


       ADRIAN L. BLISSIT, JR.                       Case No. 2:15-cv-2598


                      Plaintiff,                    Judge Graham
              v.

                                                    Magistrate Judge Vascura

       OFFICER FIQURIS,


                      Defendant.


                                    OPINION & ORDER

       Plaintiff Adrian L. Blissit, Jr., a former prison inmate, alleges that he was assaulted by

Defendant Officer Fiquris while incarcerated at the Belmont Correctional Institution (“BeCI”).

Mr. Blissit asserts his claim against Officer Fiquris pursuant to 42 U.S.C. § 1983, alleging that

Officer Fiquris violated his Eighth Amendment right to be free from cruel and unusual punishment.

This matter is before the Court on Defendant’s Motion for Summary Judgment. (Def.’s Mot.

Summ. J., ECF No. 41). For the reasons set forth below, the Court GRANTS Defendant’s Motion

for Summary Judgment.

I.     BACKGROUND

       A.     Factual Background
       The event at issue in this case took place on January 16, 2015 while Mr. Blissit was

incarcerated at BeCI. (Def.’s Mot. Summ. J. 3; Pl.’s Resp. to Def.’s Mot. Summ. J. 3, ECF No.



                                               1
45). The parties agree that Officer Fiquris was working as a corrections officer at the entrance of

the dayroom in Six House and encountered Mr. Blissit as he entered the dayroom. (Id.). The

parties also agree that Officer Fiquris stopped Mr. Blissit by stepping in his path while Mr. Blissit

was going to the sink to get a drink of water. (Answer 2, ECF No. 7; Pl.’s Resp. 3).

       What occurred after Officer Fiquris stopped Mr. Blissit remains in dispute. Mr. Blissit

recalls that he asked Officer Fiquris if he had “done something wrong,” to which Officer Fiquris

replied, “no.” (Pl.’s Resp. 3). Mr. Blissit maintains that while he attempted to move around Officer

Fiquris, Officer Fiquris once again blocked his path and asked the other corrections officers

present, Officers Wees and George, “if they want to see something funny.” (Id.). According to

Mr. Blissit, Officer Fiquris’s statement was followed by Officer Fiquris punching Mr. Blissit in

the groin (scrotum). (Id.).

       Officer Fiquris offers a different account. Officer Fiquris instead recalls that upon Mr.

Blissit’s entry into the dayroom he asked Mr. Blissit where he was going, and Mr. Blissit replied

that he was going to the sink to get water. (Def.’s Mot. Summ. J. 3). According to Officer Fiquris,

he asked Officers Wees and George if Mr. Blissit could get water. (Id.). Officer Fiquris explains

that Mr. Blissit overheard his question and said, “Come on, Fig, I’ll die of thirst.” (Id.). Officer

Fiquris claims he permitted Mr. Blissit to go to the sink to get water and told him to clear the area

after he was done. (Id.). Officer Fiquris also claims that following his instructions to Mr. Blissit,

he sat down at the officers’ platform. (Id.). Officer Fiquris further states that he observed Mr.

Blissit leaving the area as instructed, and while passing the officers’ desk area, Mr. Blissit smiled,




                                                  2
pointed his finger at Officer Fiquris, and made an inaudible statement. (Id.). Officer Fiquris

maintains that he had no other contact with Mr. Blissit that day. (Id.).

       The next day, Mr. Blissit reported the incident to medical personnel, who contacted BeCI

supervisory staff member, Captain Charles R. Cumberledge Jr. (Pl.’s Mot. for Sanctions Ex. D, at

38, ECF No. 46-4). Captain Cumberledge interviewed Mr. Blissit about the alleged assault. (Id.).

After viewing the video footage of the event, Captain Cumberledge prepared an incident report

pursuant to Ohio Admin. Code § 5120–9–03(C)(1). Section 5120–9–03, which addresses inmate

complaints of use of force where no use of force report has been made, provides that, “ . . . [i]f the

inmate complaint is oral, the staff member receiving the complaint shall document it in an incident

report and forward a copy to the IIS [Inspector of Institutional Services].” Captain Cumberledge’s

report dated January 17, 2015, states, “it would appear that Officer Fiquris caused the injury.”

(Pl.’s Mot. Ex. D., at 38).

       That same day, Captain Cumberledge contacted Investigator Paul Bumgardner and advised

him of the incident. (Id.). Investigator Bumgardner reviewed the video footage of the incident.

(Id. at 22). He later interviewed Mr. Blissit on January 20, 2015. (Id. at 39). Investigator

Bumgardner also interviewed Officers Fiquris, George, and Wees. (Id. at 24–37). On March 9,

2015, Investigator Bumgardner submitted an Investigation Summary Report to Warden Michele

Miller. (Id. at 22). In his report, Investigator Bumgardner determined that the video footage and

corresponding reaction of Mr. Blissit “supports a preponderance amount of evidence to support




                                                  3
that Officer Fiquris did, in fact, strike offender Blissit A634863 in the groin or abdomen area.”

(Id.).

         Investigator Bumgardner’s report triggered disciplinary proceedings against Officer

Fiquris. A Pre-Disciplinary Conference was held on March 17, 2015 before Hearing Officer Eric

Lyle. (Def.’s Mot. Summ. J. Ex. 4, Pre-Disciplinary Conf. Hr’g Officer’s Rep., ECF No. 41-4). In

a subsequent report issued on March 22, Mr. Lyle notes in his Findings of Fact section, “[t]hat

through an investigation it was determined that on January 16, 2015, you struck an inmate in the

groin/abdomen area causing this inmate to seek outside medical attention. You were also

untruthful during this investigation about what transpired during this incident.” (Id. at 2). In the

same paragraph, Mr. Lyle also notes concerns about Officer Fiquris’s social media activity

following the January 16 incident. (Id.).

         However, Mr. Lyle also remarks in the latter portion of the Mitigating/Aggravating

Circumstances section of the same report that, “[t]he video evidence does not clearly show what

happens between Officer Fiquris and the inmate in question. The video does show the inmate react

in a way that suggests he was hit in the groin area but one can only assume that as the camera angle

is on the wrong side.” (Id.). Of the alleged rules violations levied against Officer Fiquris, Mr. Lyle

determined that there was only “just cause” to support discipline against Officer Fiquris for a

violation of Rule #8, failure to carry out a work assignment or the exercise of poor judgment in

carrying out an assignment. (Id.).

         On March 23, 2015, Warden Miller issued a written reprimand to Officer Fiquris for his

violation of Rule #8. (Pl.’s Mot. Ex. D., at 3, ECF No. 46-4). In her reprimand, Warden Miller

clarified that the violation pertained to the social media postings correlating with the timing of the



                                                  4
alleged assault. (Id.). On June 17, 2015, Officer Fiquris entered into a Grievance Settlement

Agreement, which states, “The Written Reprimand shall cease to have force and effect and shall

be viewed as a corrective counseling.” (Id. at 1).

         The matter was also assigned to the Ohio State Highway Patrol for investigation. (Def.’s

Mot. Summ. J. Ex. 5, Investigative Notes, ECF No. 41-5). The investigating officer, Trooper

Trenas Weaver, reviewed the surveillance video of the incident and recorded in his February 2,

2015 investigative notes that:

         Inmate Blissit then walks through the doors and is stopped by Officer Fiquris. The
         two then appear to be talking in the corner away from the Officers’ Station. Officer
         Fiquris then turns away from Inmate Blissit and faces the Officers’ Station. At
         1152 hours, with Officer Fiquris standing in front of him, Inmate Blissit is viewed
         bending over. Officer Fiquris then enters the Officers’ Station and Inmate Blissit
         walks towards the sink area holding onto the wall and appears to be in pain. Once
         Inmate Blissit is at the sink, he is viewed leaning over the sink for approximately
         one minute and forty-nine seconds. Inmate Blissit then leaves the sink area, walks
         past the Officers’ Station, and through the double doors. It appears that Inmate
         Blissit does not talk to anyone as he returns to B-side of 6 House.
(Id.).

         On February 3, 2015, the Criminal Division of the Belmont County Prosecuting Attorney

issued a letter to Trooper Weaver (Def.’s Mot. Summ. J. Ex. 6, Feb. 3, 2015 Letter, ECF No. 41-

6). The letter describes that after reviewing Trooper Weaver’s report, Mr. Blissit’s medical

records, and the video of the alleged assault, the assistant prosecuting attorney assigned to the case

did not see an assault and determined there was not sufficient evidence to charge an assault. (Id.).

The office declined to prosecute, and the case was closed. (Id.).

         Beginning on February 19, 2015 and continuing through July 27, 2015, Mr. Blissit

submitted a total of six Informal Complaint Resolutions (“ICRs”) (Def.’s Mot. Summ. J. Ex. 2,

Grievance File, at 1, ECF No. 41-2). In all but one of the ICRs he submitted, Mr. Blissit cites


                                                  5
retaliation for the assault by an unspecified corrections officer against him as the motivating factor

for the subject of his complaint. (Id. at 2–7). The first three ICRs submitted contained accusations

of a harsh sentence received by Mr. Blissit from the rules infraction board (“RIB”). (Id. at 5–7).

The action taken in each of the first three ICRs was to clarify that the proper avenue for the type

of complaint submitted was the RIB appeal process. (Id.). In response to Mr. Blissit’s fourth ICR,

which contained a harassment complaint, the action taken referenced the BeCI’s compliance with

Ohio Administrative Code § 5120–9–04, which describes the use of appropriate supervision and a

prohibition against any related discriminatory practices. (Id. at 4). Mr. Blissit’s fifth ICR contained

an allegation of refusal to file paperwork, which was remedied in the corresponding action taken,

and was the only ICR without a retaliation claim. (Id. at 3). Mr. Blissit’s sixth and final ICR was

submitted to the “D. Warden of Operations” on July 27, 2015 and accused the institution of

unjustly withholding his property, i.e., a television. (Id. at 2). Mr. Blissit stated he felt, “that this

is some form of retaliation on behalf of the c/o who I wrote up for improper use of force.” (Id.).

The responsive action taken was to remind Mr. Blissit, “ . . . you must address your complaints

with the immediate supervisor.” (Id.).

        B.      Procedural Background
        On July 14, 2015, Mr. Blissit filed a Complaint against Officer Fiquris in his individual

capacity under 42 U.S.C. § 1983. (Compl., ECF No. 3). Mr. Blissit alleges that Officer Fiquris

acted in contravention of the Eighth Amendment to the United States Constitution by violating his

right to be free from cruel and unusual punishment. (Id.). On August 26, 2016, Officer Fiquris

filed a Motion for Summary Judgment. (Def.’s Mot. Summ. J., ECF No. 12). This Court issued

an order on February 15, 2017 denying the motion without prejudice. (Order, ECF No. 27). On




                                                   6
October 18, 2017, Officer Fiquris filed a subsequent Motion for Summary Judgment, arguing that:

1) he did not assault Mr. Blissit; 2) the alleged assault does not constitute an Eighth Amendment

violation; 3) Mr. Blissit only suffered a de minimus injury; 4) Officer Fiquris’s actions are

protected by the doctrine of qualified immunity; and 5) Mr. Blissit failed to exhaust his

administrative remedies before filing this action. (Def.’s Mot. Summ. J., ECF No. 41).

       The Court now reviews this motion.

II.    LEGAL STANDARD

       Under Federal Rule of Civil Procedure 56, summary judgment is proper if the evidentiary

material in the record shows that there is “no genuine dispute as to any material fact and the movant

is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). “Courts consider the evidence in

the light most favorable to the nonmoving party and draw all reasonable inferences in that party’s

favor.” Quigley v. Tuong Vinh Thai, 707 F.3d 675, 679 (6th Cir. 2013) (internal citation omitted)

(quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 251–52 (1986)). The critical question

here is “whether the evidence presents a sufficient disagreement to require submission to a jury or

whether it is so one-sided that one party must prevail as a matter of law.” Anderson v. Liberty

Lobby, Inc., 477 U.S. 242, 251–52 (1986).

       “The moving party has the initial burden of proving that no genuine issue of material fact

exists, and the court must draw all reasonable inferences in the light most favorable to the

nonmoving party.” Stansberry v. Air Wisconsin Airlines Corp., 651 F.3d 482, 486 (6th Cir. 2011)

(internal quotations omitted). “Once the moving party meets its initial burden, the nonmovant

must ‘designate specific facts showing that there is a genuine issue for trial.’” Kimble v.

Wasylyshyn, No. 10–3110, 2011 WL 4469612, at *3 (6th Cir. Sept. 28, 2011) (quoting Celotex



                                                 7
Corp. v. Catrett, 477 U.S. 317, 324 (1986)); see also Fed. R. Civ. P. 56(c) (requiring a party

maintaining that a fact is genuinely disputed to “cit[e] to particular parts of materials in the

record”).   “The nonmovant must, however, do more than simply show that there is some

metaphysical doubt as to the material facts. [T]here must be evidence upon which a reasonable

jury could return a verdict in favor of the non-moving party to create a genuine dispute.” Lee v.

Metro. Gov’t of Nashville & Davidson Cnty., 432 F. App’x 435, 441 (6th Cir. 2011) (internal

quotations and citations omitted). “When a motion for summary judgment is properly made and

supported and the nonmoving party fails to respond with a showing sufficient to establish an

essential element of its case, summary judgment is appropriate.” Stansberry, 651 F.3d at 486

(citing Celotex, 477 U.S. at 322–23).

III.    DISCUSSION
        In his Motion for Summary Judgment, Officer Fiquris provides several grounds on which

he believes summary judgment should be granted. It is the last of these that warrants discussion.

In his fifth argument, Officer Fiquris asks the Court to grant summary judgment on Mr. Blissit’s

§ 1983 claim, because Mr. Blissit failed to properly exhaust his available administrative remedies

as set forth in the Prison Litigation Reform Act of 1996 (“PLRA”), 42 U.S.C. § 1997 before

commencing this action. Section 1997e(a) provides that “no action shall be brought with respect

to prison conditions under . . . (42 U.S.C. § 1983) . . . by a prisoner confined in any jail, prison, or

other correctional facility until such administrative remedies as are available are exhausted.” Under

the PLRA, exhaustion of available administrative remedies is a mandatory prerequisite to filing

suit in federal court. Jones v. Bock, 549 U.S. 199, 211 (2007); Porter v. Nussle, 534 U.S. 516, 524

(2002). Even if the administrative process does not provide the monetary relief an inmate is




                                                   8
seeking, the inmate must first pursue all available administrative remedies prior to initiating suit.

Porter, 534 U.S. at 524.

       “A prisoner’s failure to exhaust his intra-prison administrative remedies prior to filing suit

‘is an affirmative defense under the PLRA . . . .’” Surles v. Andison, 678 F.3d 452, 455 (6th Cir.

2012) (quoting Jones v. Bock, 549 U.S. 199, 216 (2007)). Defendants bear the burden of proof on

the affirmative defense of exhaustion. Napier v. Laurel Cnty., 636 F.3d 218, 225 (6th Cir. 2011)

(citations omitted) (“[F]ailure to exhaust administrative remedies under the PLRA is an affirmative

defense that must be established by the defendants.”). “Summary judgment is appropriate only if

defendants establish the absence of a genuine dispute as to any material fact regarding non-

exhaustion.” Surles, 678 F.3d at 455.

       Ohio has an established three-step inmate grievance procedure set forth in Ohio

Administrative Code § 5120–9–31(K). This procedure is available to all inmates at each Ohio

Department of Rehabilitation and Correction (“ODRC”) facility regardless of their disciplinary

status. Ohio Admin. Code § 5120–9–31(D). To properly exhaust a claim seeking relief “related

to any aspect of institutional life that directly and personally affects the [inmate],” an inmate at an

ODRC facility must comply with the three-step grievance procedure. See Ohio Admin. Code §

5120–9–31(A).     All inmates receive written and oral information concerning the grievance

procedure at reception and during orientation. Ohio Admin. Code § 5120–9–31(C).

       Step one of the grievance procedure requires the inmate to submit an informal complaint

to the direct supervisor of the staff member or to the department most directly responsible over the

subject matter with which the inmate is concerned. This requirement may be waived if “the

complaint is filed pursuant to rule 5120–9–03.” Ohio Admin. Code § 5120–9–31(K)(1). If the



                                                  9
inmate is not satisfied with the outcome of step one or the informal complaint requirement has

been waived, the inmate may take the second step by filing a notification of grievance (“NOG”)

with the Inspector of Institutional Services. Step two requires the NOG to be filed within fourteen

calendar days of the date of the informal complaint response or waiver of step one. Ohio Admin.

Code § 5120–9–31(K)(2). The inspector will investigate the matter and issue a written response

to the inmate’s grievance within fourteen calendar days of receipt, summarizing the inmate’s

complaint, the steps taken to investigate the complaint, and the inspector’s findings and decision.

Id.

       If the inmate is dissatisfied with the outcome of step two, the inmate may pursue the third

step within fourteen days calendar days of the disposition of grievance, which is an appeal to the

Office of the Chief Inspector. Ohio Admin. Code § 5120–9–31(K)(3). The Chief Inspector is

required to provide a written response within thirty calendar days following receipt of the appeal,

and his or her decision is final. Id. An inmate does not exhaust his remedies under § 5120–9–31

until he has received a decision in an appeal to the Office of the Chief Inspector. If the inmate is

still dissatisfied following receipt of the decision on appeal, an inmate may file a civil lawsuit in

federal court. 42 U.S.C. § 1997e

       Officer Fiquris argues that Mr. Blissit did not follow the three-step inmate grievance

procedure outlined in § 5120–9–31. (Def.’s Mot. Summ. J. 18). He points out that instead, Mr.

Blissit filed the six ICRs, none of which, Officer Fiquris avers, “specifically grieve the alleged

assault.” (Id. at 18–19; Def.’s Reply to Pl.’s Resp. to Def.’s Mot. Summ. J. 4, ECF No. 48). Officer

Fiquris also draws attention to the fact that Mr. Blissit only reported the alleged assault to BeCI




                                                 10
supervisory staff and medical personnel, actions which are not required steps in § 5120–9–31’s

grievance procedure. (See Def.’s Mot. Summ. J. 19).

       Officer Fiquris supports his arguments with the contents of Mr. Blissit’s grievance file.

(Def.’s Mot. Summ. J. Ex. 2, Grievance File, at 1–7). Mr. Eugene Hunyadi, Assistant Chief

Inspector, ODRC, states in his affidavit, “After a review of these pertinent grievance records of

former Inmate Blissit . . . filed during the relevant time periods . . . I find and conclude that Mr.

Blissit did not properly and/or successfully exhaust his available administrative remedies with

respect to his claim of excessive force, and/or assault against the Defendant in this case.” (Hunyadi

Aff. ¶ 12, ECF No. 41-1). Officer Fiquris therefore contends that Mr. Blissit did not complete any

of the required three steps in the inmate grievance procedure and thus did not exhaust his

administrative remedies as provided for in Ohio Administrative Code § 5120–9–31 and

consequently, the PLRA’s pre-suit mandate. (Def.’s Mot. Summ. J. 19; Def.’s Reply 3–4).

       Mr. Blissit does not contest his lack of adherence to the inmate grievance procedure

outlined in § 5120–9–31. To save his § 1983 claim against Officer Fiquris, Mr. Blissit instead

relies on the procedure outlined in Ohio Administrative Code § 5120–9–03 as dictating the only

action required by him in making his use of force claim. (Pl.’s Resp. 19). Section 5120–9–03(C)

outlines the applicable procedure for inmate complaints of use of force where no use of force report

has been made. In the absence of a use of force report, the Ohio Administrative Code allows for

either written or oral inmate use of force complaints to any staff member. Id. at        § 5120–9–

03(C)(1).

       Applying the contours of Ohio Administrative Code § 5120–9–03, Mr. Blissit states that

by orally complaining about Officer Fiquris’s use of force against him to BeCI supervisory staff



                                                 11
and medical personnel, he satisfied its requirement, as Officer Fiquris “failed to provide or even

assert that a use of force report was filed.” (Pl.’s Resp. 19). Mr. Blissit argues that because no use

of force report was prepared, and he proffered the requisite complaint, he “properly exhausted his

administrative remedies to the extent possible,” which includes his participation in the Ohio State

Highway Patrol investigation. (Id. at 18–20). The crux of Mr. Blissit’s argument is that he was

excused from following the inmate grievance procedure outlined in § 5120–9–31 and could instead

follow the procedure contained in § 5120–9–03. (See id. at 19–20).

        In reconciling the two sections of the Ohio Administrative Code at issue, the Court

examines whether the one relied on by Mr. Blissit provides an exception to the PLRA’s mandate.

In short, it does not.

        The PLRA commands that “[n]o action shall be brought with respect to prison conditions

under section 1983 of this title, or any other Federal law, by a prisoner confined in any jail, prison,

or other correctional facility until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a). The Supreme Court has observed on numerous occasions that the PLRA’s

language is mandatory. See, e.g., Ross v. Blake, 136 S. Ct. 1850 (2016). “As we have often

observed, that language is ‘mandatory’: An inmate “shall” bring “no action” (or said more

conversationally, may not bring any action) absent exhaustion of available administrative

remedies.” Id. at 1856. Like Mr. Blissit, numerous litigants have attempted to carve out an

exception to the PLRA for their claims, and the Supreme Court has rejected “every attempt to

deviate . . . from [the PLRA’s] textual mandate.” Id. at 1857 (citing Booth v. Churner, 532 U.S.

731 (2001); Porter v. Nussle, 534 U.S. 516 (2002); Woodford v. Ngo, 548 U.S. 81 (2006)).

Notably, in Porter, the Supreme Court denied an attempt to carve out excessive force claims, like



                                                  12
the one Mr. Blissit asserts here, as such an exception is not consistent with the “uncompromising

statutory text.” 534 U.S. at 520 (2002). Likewise, in Woodford, the Supreme Court rebuffed a

similar attempt for constitutional claims. 548 U.S. at 91, n.2.

       In Ross, the Supreme Court maintained its earlier pronouncements that the PLRA requires

an inmate to exhaust “available” administrative remedies, but further clarified that “available”

meant that the administrative remedy was one that was “capable of use” to obtain “some relief for

the action complained of.” 136 S. Ct. at 1859 (quoting Booth, 532 U.S. at 102) (internal quotations

omitted). In noting that the reality of the prison grievance systems may render some of the

available administrative remedies unavailable, the Supreme Court laid out three circumstances

providing an exception to the PLRA’s exhaustion requirement. Id. at 1859.             These three

circumstances are: 1) “when (despite what regulations or guidance materials may promise) it

operates as a simple dead end—with officers unable or consistently unwilling to provide any relief

to aggrieved inmates”; 2) when “an administrative scheme might be so opaque that it becomes,

practically speaking, incapable of use[—i.e.,] some mechanism exists to provide relief, but no

ordinary prisoner can discern or navigate it”; and 3) “when prison administrators thwart inmates

from taking advantage of a grievance process through machination, misrepresentation, or

intimidation.” Id. at 1859–60.

       None of these circumstances are present in Mr. Blissit’s case. Administrative remedies

were available to him. In fact, Mr. Blissit’s own conduct in filing six ICRs demonstrates that not

only were administrative remedies available to him, but that he was capable of using them.




                                                 13
Furthermore, none of the institution’s responses to his ICRs, even though they failed to specify the

alleged assault, indicate that he was thwarted from taking advantage of the grievance procedure.

       Officer Fiquris’s contention that Mr. Blissit failed to complete any of the required three

steps in the inmate grievance procedure is incorrect, but not based upon Mr. Blissit’s ICRs.

Instead, by making an oral complaint to Captain Cumberledge and instituting the filing of an

incident report pursuant to Ohio Administrative Code § 5120–9–03(C)(1), Mr. Blissit met the

circumstances permitting waiver of step one. See Ohio Admin. Code § 5120–9–31(K)(1)

(providing for waiver of step one when a “complaint is filed pursuant to rule 5120–9–03”).

Therefore, he was not required to file an ICR relating to the January 16, 2015 use of force incident

to satisfy step one. Where Mr. Blissit comes up short is in not proceeding to step two and filing a

NOG within the fourteen-calendar day deadline and then further proceeding to step three. Even

when step one is waived, § 5120–9–31 still requires an inmate to complete all three steps in the

inmate grievance procedure. See Ohio Admin. Code § 5120–9–31(K)(2) (directing that an inmate

submit a NOG even if “the informal complaint process has been waived”). Unless all three steps

are taken, an inmate does not exhaust all available remedies and thereby satisfy the PLRA’s

mandate.

       A use of force investigation triggered by Ohio Administrative Code § 5120–9–03 cannot

serve as a substitute for the grievance procedure outlined in § 5120–9–31. “Use of Force or other

investigations do not satisfy the PLRA’s dictates.” Thomas v. Woolum, 337 F.3d 720, 734 (6th Cir.

2003), abrogated on other gds. by Woodford, 548 U.S. 81. See also Curry v. Scott, 249 F.3d 493,

504 (6th Cir. 2001) (a prison use of force committee investigation “will not substitute for

exhaustion through the prison’s administrative grievance procedure”); Brown v. Lebanon



                                                14
Correctional Inst., No. 1:09-cv-513, 2009 WL 2913930, at *3 (S.D. Ohio Sept. 9, 2009) (“an

internal investigation by an institution’s use of force committee . . . will not substitute for

exhaustion through the prison’s administrative grievance procedure under Ohio Admin. Code §

5120–9–31”) (citations omitted); Smith v. Marion, No. 1:15-cv-195, 2016 WL 4051875, at *5

(S.D. Ohio July 27, 2016), (Report and Recommendation), adopted, 2016 WL 4448243 (S.D. Ohio

Aug. 24, 2016) (“A use of force investigation does not satisfy plaintiff’s obligation to proceed

through the steps of the prison’s administrative grievance procedure.”).

         Participation in an investigation by the Ohio State Highway Patrol also cannot excuse an

inmate’s failure to exhaust § 5120–9–31’s administrative remedies. “The exhaustion requirement

in § 1997e(a) is directed at exhausting the prisoner’s administrative remedies . . . [an] investigation

by another agency does not satisfy the requirement of the statute.” Freeman v. Francis, 196 F.3d

641, 644 (6th Cir. 1999) (emphasis in original). “Exhaustion must be through the prison’s

grievance procedure.” Thomas, 337 F.3d at 742–43 (quoting Freeman, 196 F.3d at 644) (internal

quotations omitted).

          Likewise, courts cannot excuse an inmate’s obligation to exhaust. Ross, 136 S. Ct. at 1856.

“[M]andatory exhaustion statutes like the PLRA establish mandatory exhaustion regimes,

foreclosing judicial discretion.” Id. at 1857. Thus, there is none to be exercised here. Like the

plaintiff in one of the cases Mr. Blissit cites to, 1 to support his argument that he exhausted all

available remedies, Mr. Blissit “filed his federal complaint before allowing the administrative


1
  Mr. Blissit also points to Napier v. Laurel Cnty., 636 F.3d 218, 223-24 (6th Cir. 2011) as being persuasive, but
instead of the proposition Mr. Blissit hopes this case stands for, the thrust is exactly what Officer Fiquris is
asserting, that the inmate must make an effort to comply with available administrative remedies before a court will
entertain the notion that the institution failed to make them available to the inmate. Here, there is no question that
the applicable administrative remedies were available to Mr. Blissit.



                                                          15
process to be completed.” Freeman, 196 F.3d at 645. 2 This misstep required the Sixth Circuit to

dismiss Mr. Freeman’s complaint, and here too, this Court must do the same. As stated by our

superior court, “The plain language of the statute makes exhaustion a precondition to filing an

action in federal court.” Id.

        Summary judgment is appropriate in the absence of a genuine dispute as to any material

fact regarding non-exhaustion, and Officer Fiquris has met his burden. There remains no genuine

dispute of material fact that Mr. Blissit did not properly exhaust his administrative remedies prior

to filing this lawsuit. The conclusion that he failed to do so obviates the need for consideration of

Officer Fiquris’s alternate bases for summary judgment, and this Court therefore declines to do so.

IV.     CONCLUSION
        The Court GRANTS Defendant’s Motion for Summary Judgment (ECF No. 41) and

DISMISSES WITHOUT PREJUDICE Plaintiff’s claims against Defendant for failure to

properly exhaust his administrative remedies.



        IT IS SO ORDERED.




                                                              s/ James L. Graham
                                                              JAMES L. GRAHAM
                                                              United States District Judge


DATE: November 29, 2018



2
 Mr. Blissit also notes the Sixth Circuit’s acknowledgement of Ohio Admin. Code § 5120–9–03 at fn. 3 in this case,
but the court never reaches the conclusion that this procedure can be utilized in lieu of § 5120–9–31. In fact, the
court stresses that a lack of a “use of force” report “demonstrates the importance of using the prison grievance
process in order to alert prison officials to problems.” Id. at 644.


                                                        16
